Exhibit 10.25

CHANGE OF CONTROL AGREEMENT

 

THIS CHANGE OF CONTROL AGREEMENT (the “Agreement”) entered into between
Southwest Bancorp, Inc. (the “Company”), and Kimberly G. Sinclair, an individual
(the “Executive”), dated as of the 6th day of March, 2013.

 

The Board of Directors of Southwest Bancorp, Inc. (the “Board”) has determined
that it is in the best interests of the Company and its shareholders to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat, or occurrence of a “Change of Control”
(as defined in Section 2 of this Agreement) of the Company.  The Board believes
it is important to diminish the inevitable distraction of the Executive by
virtue of the personal uncertainties and risks created by a pending or
threatened Change of Control, and to encourage the Executive’s full attention
and dedication to the affairs of the Company during the term of this Agreement
and upon the occurrence of such event.  The Board also believes the Company is
best served by providing the Executive with compensation arrangements upon a
Change of Control which provide the Executive with individual financial security
and which are competitive with those of other corporations.  In order to
accomplish these objectives, the Board has caused Southwest Bancorp, Inc. to
enter into this Agreement.  For the purposes of Section 2 of this Agreement,
“Company” means Southwest Bancorp, Inc.; and, for all other purposes in this
Agreement, “Company” means Southwest Bancorp, Inc., and/or any successor to all
or a portion of its business and/or assets which assumes and agrees to perform
this Agreement.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.        Certain Definitions.

 

(a)                  The “Effective Date” shall be the first date during the
“Change of Control Period” (as defined in Section 1(b) of this Agreement) on
which a Change of Control (as defined below) occurs, and, except as provided in
the following sentence, no amount shall be paid or benefits provided under this
Agreement if the Executive’s employment is terminated for any reason prior to a
Change of Control.  Anything in this Agreement to the contrary notwithstanding,
if the Executive’s employment with the Company is terminated prior to the date
on which a Change of Control occurs, and it is reasonably demonstrated that such
termination (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or anticipation of a Change of Control, then for all purposes of
this Agreement the “Effective Date” shall mean the date immediately prior to the
date of such termination.

 

(b)                  The “Change of Control Period” is the period commencing on
the date hereof and ending on the earlier to occur of (i) the third anniversary
of such date or (ii) the first day of the month next following the Executive’s
attainment of age 65 (“Normal Retirement Date”); provided, however, that
commencing on the date two (2) years after the date hereof, and on each annual
anniversary of such date (such date and each annual anniversary thereof is
hereinafter referred to as the “Renewal Date”), the Change of Control Period
shall be



--------------------------------------------------------------------------------

 

automatically extended so as to terminate on the earlier of (i) two (2) years
from such Renewal Date or (ii) the first day of the month coinciding with or
next following the Executive’s Normal Retirement Date, unless, at least 60 days
prior to the Renewal Date, the Company shall give notice that the Change of
Control Period shall not be so extended in which event this Agreement shall
continue for the remainder of its then current term and terminate as provided
herein.

 

2.        Change of Control.  For the purpose of this Agreement, a “Change of
Control” shall mean:

 

(a)                  the date any entity or person, including a group as defined
in Section 13(d)(iii) of the Securities Exchange Act of 1934 shall become the
beneficial owner of, or shall have obtained voting control over, 50 percent or
more of the outstanding common shares of either the Company or Stillwater
National Bank and Trust Company (“SNB-Stillwater”);

 

(b)                  the date the shareholders of either the Company or
SNB-Stillwater approve a definitive agreement (i) to merge or consolidate either
the Company or SNB-Stillwater with or into another corporation in which either
the Company or SNB-Stillwater, respectively, is not the continuing or surviving
corporation or pursuant to which any common shares of either the Company or
SNB-Stillwater would be converted into cash, securities, or other property of
another, other than a merger of either the Company or SNB-Stillwater in which
holders of common shares immediately prior to the merger have the same
proportionate interest of common stock of the surviving corporation immediately
after the merger as immediately before, or (ii) to sell or otherwise dispose of
substantially all of the assets of either the Company or SNB-Stillwater; or

 

(c)                  the date there shall have been change in a majority of the
Board of either the Company or SNB-Stillwater within a 12-month period unless
the nomination of each new director was approved by the vote of two-thirds (2/3)
of directors then still in office who were in office at the beginning of the
12-month period.

 

3.        Agreement Not Employment Contract – Employment at Will.  This
Agreement shall be considered solely as a “severance agreement” obligating the
Company to pay to the Executive certain amounts of compensation in the event and
only in the event of his termination of employment after the Effective Date for
the reasons and at the time specified herein.  Apart from the obligation of the
Company to provide the amounts of additional compensation as provided in this
Agreement, the Company shall at all times retain the right to terminate the
employment of the Executive since the obligation of the Company to the Executive
shall only be considered as an employment relationship which exists between the
Company and the Executive which may be terminated at will by either party
subject to the obligation of the Company to make payment and perform its
obligations as provided in this Agreement.

 

4.        Termination.

 

(a)                  Death or Disability.  This Agreement shall terminate
automatically upon the Executive’s death.  If the Company determines in good
faith that the Disability of the Executive has occurred (pursuant to the
definition of “Disability” set forth below), it may give to



--------------------------------------------------------------------------------

 

the Executive written notice of its intention to terminate the Executive’s
employment.  In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after the date of such notice (the
“Disability Effective Date”), provided that, within such time period, the
Executive shall not have returned to full-time performance of the Executive’s
duties.  For purposes of this Agreement, “Disability” means disability (either
physical or mental) which, at least twenty-six (26) weeks after its
commencement, is determined by a physician selected by the Company or its
insurers and acceptable to the Executive or the Executive’s legal representative
to be total and permanent (such agreement as to acceptability not to be withheld
unreasonably).

 

(b)                  Cause.  The Company has the right to terminate Executive’s
employment for Cause, and such termination will not be a breach of this
Agreement by the Company.  “Cause” means termination of employment for one of
the following reasons: (i) the conviction of the Executive by a federal or state
court of competent jurisdiction of a felony which relates to the Executive’s
employment at the Company; (ii) an act or acts of dishonesty taken by the
Executive and intended to result in substantial personal enrichment of the
Executive at the expense of the Company; or (iii) the Executive’s “willful”
failure to follow a direct lawful written order from his supervisor, within the
reasonable scope of the Executive’s duties, which failure is not cured within
thirty (30) days.  Further, for purposes of this Section (b):

 

(1)                              No act, or failure to act, on the Executive’s
part shall be deemed “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the Executive’s
action or omission was in the best interest of the Company.

 

(2)                              The Executive shall not be deemed to have been
terminated for Cause unless and until there has been delivered to the Executive
a copy of the resolution duly adopted by the affirmative vote of not less than
three-fourths (3/4ths) of the entire membership of the Board of Directors of the
Company, at a meeting of the Board of Directors called and held for such purpose
(after reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive’s counsel, to be heard before the Board of
Directors), finding that in the good faith opinion of the Board of Directors the
Executive was guilty of conduct set forth in clauses (i), (ii), or (iii) above
and specifying the particulars thereof in detail.

 

(c)                  Good Reason.  The Executive’s employment may be terminated
by the Executive for Good Reason.  For purposes of this Agreement, “Good Reason”
means:

 

                                    (i)            A reduction by more than 10%
in Executive’s base salary and target bonus, as compared with the base salary
and most recently established target bonus, or if no target bonus has been set
then the bonus most recently paid, prior to the Change in Control;

 

                                    (ii)            A relocation of Executive’s
principal office with the Company or its successor that increases the
Executive’s commute by more than thirty-five (35) miles per day;

 

                                    (iii)            A substantial and adverse
change in the Executive’s duties, control, authority, status or position, or the
assignment to the Executive of duties or responsibilities which are materially
inconsistent with such status or position, or a material



--------------------------------------------------------------------------------

 

reduction in the duties and responsibilities previously exercised by the
Executive, or a loss of title, loss of office, loss of significant authority,
power or control, or any removal of Executive from, or any failure to reappoint
or reelect him to, such positions; or

 

                                    (iv)            Any material breach by the
Company or its successor of any other material provision of this Agreement.

 

                        Notwithstanding the foregoing definition of “Good
Reason”, the Executive cannot terminate his employment hereunder for Good Reason
unless he (A) first notifies the Board in writing of the event (or events) which
the Executive believes constitutes a Good Reason event under subparagraphs (i),
(ii), (iii) or (iv) (above) within 90 days from the date of such event,  (B)
provides the Company with at least 30 days to cure, correct or mitigate the Good
Reason event so that it either (1) does not constitute a Good Reason event
hereunder or (2) Executive agrees, in writing, that after any such modification
or accommodation made by the Company that such event shall not constitute a Good
Reason event hereunder, (C) Executive provides a notice of termination to the
Company within thirty (30) days of the expiration of the Company’s period to
remedy the condition, and (D) Executive terminates employment within ninety (90)
days after Executive provides written notice to the Company of the existence of
the condition referred to in clause (A).

 

                        (d)            Notice of Termination.  Any termination
by the Company for Cause, or by the Executive for Good Reason, shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 12 of this Agreement.  For purposes of this Agreement, a
“Notice of Termination” means a written notice which (i) indicates the specific
termination provisions in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated, and
(iii) if the Date of Termination (as defined below) is other than the date of
receipt of such notice, specifies the termination date (which date shall be not
more than fifteen (15) days after the giving of such notice).  The failure by
the Executive to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Good Reason shall not waive any right of the
Executive hereunder or preclude the Executive from asserting such fact or
circumstance in enforcing his rights hereunder.

 

                        (e)            Date of Termination.  “Date of
Termination” means (i) if Executive’s employment is terminated by his death, the
date of his death, (ii) if Executive’s employment is terminated for Good Reason,
the date on which a notice of termination  provided in accordance with
subsection (c) of this Section 4 is given or any later date (within thirty (30)
days after the giving of such notice of termination) set forth in such notice of
termination, (iii) if Executive’s employment is terminated voluntarily by
Executive without Good Reason, the earlier of thirty (30) days after notice of
such termination is provided or the date performance of services actually
ceases, or (iv) if Executive’s employment is terminated for any other reason,
the date on which a notice of termination is given or any later date (within
thirty (30) days after the giving of such notice of termination) set forth in
such notice of termination.

 

            5.            Obligations of the Company upon Termination Following
Change of Control.

 





--------------------------------------------------------------------------------

 

                        (a)            Good Reason; Termination Other Than for
Cause, Disability or Death.  If, within twenty-four (24) months after the
Effective Date, the Company terminates the Executive’s employment other than for
Cause, Disability or death, or if the Executive terminates his employment for
Good Reason:

 

                                    (i)            the Company will pay to the
Executive in a single lump sum payment within 30 days of the Date of Termination
(A) base salary and accrued vacation pay through the Date of Termination, and
(B) an amount equal to 100% of Executive’s highest annual base salary in effect
during the three (3) years immediately prior to the Effective Date;

                                    (ii)            the Company will maintain in
full force and effect, for the continued benefit of Executive (and Executive’s
spouse and/or eligible dependents, as applicable) for a period of twelve (12)
months following the Termination Date, participation by Executive (and
Executive’s spouse and/or eligible dependents, as applicable) in the medical,
hospitalization, and dental programs maintained by the Company for the benefit
of its executive officers as in effect on the Termination Date, at such level
and terms and conditions (including, without limitation, contributions required
by Executive for such benefits) as in effect on the Termination Date; provided,
if Executive (or his spouse) is eligible for Medicare or a similar type of
governmental medical benefit, such benefit shall be the primary provider before
Company medical benefits are provided.  However, if Executive becomes reemployed
with another employer and is eligible to receive medical, hospitalization and
dental benefits under another employer-provided plan, the medical,
hospitalization and dental benefits described herein shall be secondary to those
provided under such other plan during the applicable period.  If any plan
pursuant to which such benefits are provided is not, or ceases prior to the
expiration of the period of continuation coverage to be, exempt from the
application of Section 409A of the Code under Treasury Regulation Section
1.409A-1(a)(5), then an amount equal to each remaining premium payment shall
thereafter be paid to Executive as currently taxable compensation in
substantially equal monthly installments over the continuation coverage period
(or the remaining portion thereof).

 

                                    (iii)            the Company will reimburse
Executive pursuant to the Company’s policy for reasonable business expenses
incurred, but not paid, prior to termination of employment, unless such
termination resulted from a misappropriation of Company funds; and

 

                                    (iv)            Executive will be entitled
to any other rights, compensation and/or benefits as may be due to Executive
following termination to which he is otherwise entitled in accordance with the
terms and provisions of any plans or programs of the Company.

 

                        (b)            Termination for Cause, Disability or
Death or by the Executive Other than for Good Reason.  If the Executive’s
employment is terminated for Cause, Disability, death or by the Executive other
than for Good Reason:

 

                                    (i)            the Company will pay
Executive his base salary and his accrued vacation pay (to the extent required
by law or the Company’s vacation policy) through the Date of Termination, as
soon as practicable following the Date of Termination;

 





--------------------------------------------------------------------------------

 

                                    (ii)            the Company will reimburse
Executive pursuant to the Company’s policy for reasonable business expenses
incurred, but not paid, prior to termination of employment, unless such
termination resulted from a misappropriation of Company funds; and

 

                                    (iii)            Executive will be entitled
to any other rights, compensation and/or benefits as may be due to Executive
following termination to which he is otherwise entitled in accordance with the
terms and provisions of any plans or programs of the Company.

 

            6.            No Duplication of Benefits.  Notwithstanding the fact
that the Executive is entitled to benefits as provided under this Agreement, if
the Executive is also entitled to receive payment of severance benefits under
another agreement or plan, and payment of severance benefits under this
Agreement, then, such payments due upon termination of employment of the
Executive shall only be paid under this Agreement

 

            7.            Mitigation.  Executive will not be required to
mitigate amounts payable under this Agreement by seeking other employment or
otherwise, and there will be no offset against amounts due Executive under this
Agreement on account of subsequent employment except as specifically provided
herein.

 

            8.            Confidential Information, Ownership of Documents.

 

                        (a)            Confidential Information.  Executive will
hold in a fiduciary capacity for the benefit of the Company all trade secrets
and confidential information, knowledge or data relating to the Company and its
businesses and investments and its Affiliates, obtained by Executive during
Executive’s employment by the Company and which is not generally available
public knowledge (other than by acts by Executive in violation of this
Agreement).

 

                        (b)            Removal of Documents; Rights to Products;
Other Property.  All records, files, drawings, documents, models, equipment, and
the like relating to the Company’s business and its Affiliates, which Executive
has control over may not be removed from the Company’s premises without its
written consent, unless removal is in the furtherance of the Company’s business
or is in connection with Executive’s carrying out his duties under this
Agreement and, if so removed, shall be returned to the Company promptly after
termination of Executive’s employment under this Agreement.

 

                        (c)            Injunctive Relief.  In the event of a
breach or threatened breach of this Section 8, Executive agrees that the Company
shall be entitled to injunctive relief in a court of appropriate jurisdiction to
remedy any such breach or threatened breach, Executive acknowledges that damages
would be inadequate and insufficient.

 

                        (d)            Continuing Operation.  Except as
specifically provided in this Section 8, the termination of Executive’s
employment or of this Agreement will have no effect on the continuing operation
of this Section 8.

 





--------------------------------------------------------------------------------

 

                        (e)            Additional Related Agreements.  Executive
agrees to sign and to abide by the provisions of any additional agreements,
policies or requirements of the Company related to the subject of this Section
8.

 

            9.            Arbitration; Legal Fees and Expenses.  The parties
agree that Executive’s employment and this Agreement relate to interstate
commerce, and that any and all disputes, claims or controversies between
Executive and the Company which may arise out of or relate to Executive’s
employment relationship or this Agreement shall be settled by arbitration.  This
agreement to arbitrate shall survive the termination of this Agreement.  Any
arbitration shall be before a single arbitrator in accordance with the American
Arbitration Association’s National Rules for the Resolution of Employment
Disputes pertaining to individually-negotiated contracts  and shall be
undertaken pursuant to the Federal Arbitration Act.  Arbitration will be held in
Oklahoma City, Oklahoma unless the parties mutually agree on another
location.  Unless parties mutually agree to self-administer the arbitration or
to use a different arbitration service, it will be administered by the Dallas,
Texas office of the American Arbitration Association.  The decision of the
arbitrator will be enforceable in any court of competent jurisdiction.  The
parties agree that punitive, liquidated or indirect damages shall not be awarded
by the arbitrator unless such damages would have been awarded by a court of
competent jurisdiction.  The arbitrator shall also have the discretion and
authority to award costs and attorney fees to the prevailing party or,
alternatively, may order each party to bear its own costs and attorney fees in
connection with the arbitration to the extent permitted by applicable
law.  Nothing in this Agreement to arbitrate, however, shall preclude the
Company from obtaining injunctive relief from a court of competent jurisdiction
prohibiting any ongoing breaches by Executive of this Agreement including,
without limitation, violations of Section 8.

 

            10.            Agreement Binding on Successors.

 

                        (a)            Company’s Successors.  No rights or
obligations of the Company under this Agreement may be assigned or transferred
except that the Company will require any successor (whether direct or indirect,
by purchase, merger, reorganization, sale, transfer of stock, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no succession had taken place.  As used in this Agreement, “Company” means
the Company as hereinbefore defined and any successor to its business and/or
assets (by merger, purchase or otherwise as provided in this Section 10(a))
which executes and delivers the agreement provided for in this Section 10 or
which otherwise becomes bound by all the terms and provisions of this Agreement
by operation of law.

 

                        (b)            Executive’s Successors.  No rights or
obligations of Executive under this Agreement may be assigned or transferred by
Executive other than his rights to payments or benefits under this Agreement,
which may be transferred only by will or the laws of descent and
distribution.  Upon Executive’s death, this Agreement and all rights of
Executive under this Agreement shall inure to the benefit of and be enforceable
by Executive’s beneficiary or beneficiaries, personal or legal representatives,
or estate, to the extent any such person succeeds to Executive’s interests under
this Agreement.  Executive will be entitled to select and change a



--------------------------------------------------------------------------------

 

beneficiary or beneficiaries to receive any benefit or compensation payable
under this Agreement following Executive’s death by giving the Company written
notice thereof in a form acceptable to the Company.  In the event of Executive’s
death or a judicial determination of his incompetence, reference in this
Agreement to Executive shall be deemed, where appropriate, to refer to his
beneficiary(ies), estate or other legal representative(s).  If Executive should
die following his Date of Termination while any amounts would still be payable
to him under this Agreement if he had continued to live, all such amounts unless
otherwise provided shall be paid in accordance with the terms of this Agreement
to such person or persons so appointed in writing by Executive, or otherwise to
his legal representatives or estate.

 

            11.            Limitation on Payments and Benefits.  Notwithstanding
any provision of this Agreement to the contrary, if any amount or benefit to be
paid or provided under this Agreement would be an “Excess Parachute Payment,”
within the meaning of Section 280G of the Code, but for the application of this
sentence, then the payments and benefits to be paid or provided under this
Agreement will be reduced to the minimum extent necessary (but in no event to
less than zero) so that no portion of any such payment or benefit, as so
reduced, constitutes an Excess Parachute Payment; provided, however, that the
foregoing reduction will be made only if and to the extent that such reduction
would result in an increase in the aggregate payment and benefits to be
provided, determined on an after-tax basis (taking into account the excise tax
imposed pursuant to Section 4999 of the Code, any tax imposed by any comparable
provision of state law, and any applicable federal, state and local income and
employment taxes).  Whether requested by the Executive or the Company, the
determination of whether any reduction in such payments or benefits to be
provided under this Agreement or otherwise is required pursuant to the preceding
sentence will be made at the expense of the Company by the Company’s independent
accountants in effect prior to the Change in Control.  The fact that the
Executive’s right to payments or benefits may be reduced by reason of the
limitations contained in this Section 5 will not of itself limit or otherwise
affect any other rights of the Executive other than pursuant to this
Agreement.  In the event that any payment or benefit intended to be provided
under this Agreement or otherwise is required to be reduced pursuant to this
Section 5, the Executive will be entitled to designate the payments and/or
benefits to be so reduced in order to give effect to this Section 5.  The
Company will provide the Executive with all information reasonably requested by
the Executive to permit the Executive to make such designation.  In the event
that the Executive fails to make such designation within 10 business days of the
Termination Date, the Company may effect such reduction in any manner it deems
appropriate.

 

            12.            Notice.  For the purposes of this Agreement, notices,
demands and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered either
personally or by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:

 

If to Executive:

 

At her last known address

evidenced on the Company’s

payroll records.

 





--------------------------------------------------------------------------------

 

If to the Company:

 

Southwest Bancorp, Inc.

608 S. Main

Stillwater, OK  74074

Attention:  Chief Executive Officer

 

or to such other address as any party may have furnished to the others in
writing in accordance with this Agreement, except that notices of change of
address shall be effective only upon receipt.

 

            13.            Withholding.  All payments and benefits hereunder
will be subject to any required withholding of federal, state and local taxes
pursuant to any applicable law or regulation.

 

            14.            Compliance with Code Section 409A.

 

                        (a)            It is the intention of the Company and
Executive that the provisions of this Agreement are exempt from Section 409A of
the Internal Revenue Code of 1986, as amended (“Code”), the Treasury regulations
and other guidance promulgated or issued thereunder (“Section 409A”) pursuant to
available exemptions under Section 409A, including but not limited to the
“short-term deferral exception” and the “involuntary separation pay plan
exception”, and the provisions of this Agreement shall be construed in a manner
consistent with that intention.  However, to the extent that the requirements of
Section 409A are determined to be applicable to any provision of this Agreement,
such provision shall be construed in a manner that complies with Section 409A
and any provision required for compliance with Section 409A that is omitted from
this Agreement shall be incorporated herein by reference and shall apply
retroactively, if necessary, and be deemed a part of this Agreement to the same
extent as though expressly set forth herein.  If any provision of this Agreement
would cause Executive to incur any additional tax or interest under Section
409A, the Company shall, upon Executive’s specific request, use its reasonable
business efforts to in good faith reform such provision to comply with Section
409A; provided, that to the maximum extent practicable, the original intent and
economic benefit to Executive and the Company of the applicable provision shall
be maintained, but the Company shall have no obligation to make any changes that
could create any additional economic cost or loss of benefit to the
Company.  The Company shall not have any liability to Executive with respect to
tax obligations that result under any tax law and makes no representation with
respect to the tax treatment of the payments and/or benefits provided under this
Agreement.

 

                        (b)            To the extent any payment herein is
required to comply with Section 409A and is payable on a termination of
employment, a termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for such payment unless
such termination is also a “separation from service” (excluding death) within
the meaning of Section 409A and, for purposes of any such provision of this
Agreement, references to a “resignation,” “termination,” “termination of
employment” or like terms shall mean  “separation from service” (excluding
death).  If Executive is deemed on the date of termination to be a “specified
employee,” within the meaning of that term under Section 409A(a)(2)(B) of



--------------------------------------------------------------------------------

 

the Code and using the identification methodology selected by the Company from
time to time, or if none, the default methodology, then with regard to any
payment or the providing of any benefit made under this Agreement, to the extent
required to be delayed in compliance with Section 409A(a)(2)(B) of the Code, and
any other payment or the provision of any other benefit that is required to be
delayed in compliance with Section 409A(a)(2)(B) of the Code, such payment or
benefit shall not be made or provided prior to the earlier of (i) the expiration
of the six-month period measured from the date of Executive’s “separation from
service” or (ii) the date of Executive’s death.  On the first day of the seventh
month following the date of Executive’s “separation from service,” or if
earlier, on the date of Executive’s death, all payments delayed pursuant to this
subparagraph and Section 409A (whether they would have otherwise been payable in
a single sum or in installments in the absence of such delay) shall be paid or
reimbursed to Executive in a lump sum, and any remaining payments and benefits
due under this Agreement shall be paid or provided in accordance with the normal
payment dates specified herein.

 

            15.            Miscellaneous.  No provisions of this Agreement may
be amended, modified, or waived unless agreed to in writing and signed by
Executive and by a duly authorized officer of the Company.  No waiver by either
party of any breach by the other party of any condition or provision of this
Agreement shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  The respective
rights and obligations of the parties under this Agreement shall survive
Executive’s termination of employment and the termination of this Agreement to
the extent necessary for the intended preservation of such rights and
obligations.  The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Oklahoma without regard
to its conflicts of law principles.

 

            16.            Validity.  The invalidity or unenforceability of any
provision or provisions of this Agreement will not affect the validity or
enforceability of any other provision of this Agreement, which will remain in
full force and effect.

 

            17.            Counterparts.  This Agreement may be executed in one
or more counterparts, each of which will be deemed to be an original but all of
which together will constitute one and the same instrument.

 

            18.            Section Headings.  The section headings in this
Agreement are for convenience of reference only, and they form no part of this
Agreement and will not affect its interpretation.

 

            19.            Entire Agreement.  Except as provided elsewhere
herein, this Agreement sets forth the entire agreement of the parties with
respect to its subject matter and supersedes all prior agreements, promises,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by any officer, employee or representative of any party to this
Agreement with respect of such subject matter.

 

            IN WITNESS WHEREOF, the parties have executed this Agreement on the
date first above written.

 



--------------------------------------------------------------------------------

 

 

 

 

 

SOUTHWEST BANCORP, INC.

 

 

 

 

By:

/s/ Mark W. Funke

 

 

Mark W. Funke, Chief Executive Officer

 

 

 

 

EXECUTIVE

 

 

 

 

By:

/s/ Kimberly G. Sinclair

 

 

Kimberly G. Sinclair

 

 



--------------------------------------------------------------------------------